


Exhibit 10.18
FORTINET, INC.
AMENDED AND RESTATED
CHANGE OF CONTROL SEVERANCE AGREEMENT
This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into by and between Andrew Del Matto
(“Executive”) and Fortinet, Inc. (the “Company”), effective as of February 4,
2016 (the “Effective Date”) and supersedes the Change of Control Severance
Agreement, between Executive and the Company (the “Prior Agreement”), effective
as of December 17, 2013 (the “Prior Effective Date”).
RECITALS
1.    It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control. The
Board of Directors of the Company (the “Board”) recognizes that such
consideration can be a distraction to Executive and can cause Executive to
consider alternative employment opportunities. The Board has determined that it
is in the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication and objectivity of Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined herein) of the Company.
2.    The Board believes that it is in the best interests of the Company and its
stockholders to provide Executive with an incentive to continue his or her
employment and to motivate Executive to maximize the value of the Company upon a
Change of Control for the benefit of its stockholders.
3.    The Board believes that it is imperative to provide Executive with certain
benefits upon termination of employment following a Change of Control. These
benefits will provide Executive with enhanced financial security and incentive
and encouragement to remain with the Company.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:
1.Term of Agreement. This Agreement will terminate upon the earlier to occur of:
(a) the Agreement’s termination date as provided in Section 8 below, and (b) the
date that all of the obligations of the parties hereto with respect to this
Agreement have been satisfied.
2.    At-Will Employment. The Company and Executive acknowledge that Executive’s
employment is and will continue to be at-will, as defined under applicable law.
If Executive’s employment terminates for any reason, including (without
limitation) any termination prior to or twelve (12) months following a Change of
Control, Executive will not be



--------------------------------------------------------------------------------




entitled to any acceleration of Award (as defined herein) vesting or severance
pay based on termination of employment other than as provided by this Agreement.
3.    Severance Benefits.
(a)    Involuntary Termination Prior to, or Absent, a Change of Control or After
12 Months Following a Change of Control.
(1)    If within the first three hundred sixty-five (365) days after the
commencement date of Executive’s employment with the Company and prior to, or
absent, a Change of Control, the Company (or any parent or subsidiary of the
Company) actually terminates Executive’s employment with the Company (or any
parent or subsidiary of the Company) without Cause, Executive will receive the
following severance from the Company:
(i)    Severance Payment. Executive will receive continuing payments of
severance pay for a period of nine (9) months from the date of such termination
equal to the pro-rata portion of Executive’s base salary rate as in effect
immediately prior to Executive’s termination.
(ii)    Equity Awards. If Executive holds unvested equity awards (“Awards”) at
the time of Executive’s termination, then the unvested portion of such Awards
that would have vested had Executive remained in continuous employment with the
Company for six (6) months following Executive’s date of termination will
immediately vest as of Executive’s termination date. The Awards will remain
exercisable, to the extent applicable, following the termination for the period
prescribed in the respective stock plan and agreement for each Award.
(iii)    Continued Employee Benefits. Executive will receive Company-paid
coverage for a period of nine (9) months for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans (as defined herein).
(2)    If after the first three hundred sixty-five (365) days after the
commencement date of Executive’s employment with the Company and prior to, or
absent, a Change of Control or after twelve (12) months following a Change of
Control, (i) the Company (or any parent or subsidiary of the Company) terminates
Executive’s employment without Cause or (ii) Executive terminates Executive’s
employment with the Company (or any parent or subsidiary of the Company) for
Good Reason, Executive will receive the following severance from the Company:
(i)    Severance Payment. Executive will receive continuing payments of
severance pay for a period of nine (9) months from the date of such termination
equal to the pro-rata portion of Executive’s base salary rate as in effect
immediately prior to Executive’s termination.
(ii)    Equity Awards. If Executive holds unvested equity awards at the time of
Executive’s termination, then the unvested portion of such Awards that would
have vested had Executive remained in continuous employment with the Company for
nine (9) months following Executive’s date of termination will immediately vest
as of Executive’s termination date. The



--------------------------------------------------------------------------------




Awards will remain exercisable, to the extent applicable, following the
termination for the period prescribed in the respective stock plan and agreement
for each Award.
(iii)    Continued Employee Benefits. Executive will receive Company-paid
coverage for a period of nine (9) months for Executive and Executive’s eligible
dependents under the Company’s Benefit Plans (as defined herein).
(b)    Involuntary Termination within 12 Months Following a Change of Control.
If within twelve (12) months following a Change of Control, (i) the Company (or
any parent or subsidiary of the Company) terminates Executive’s employment
without Cause or (ii) Executive terminates Executive’s employment with the
Company (or any parent or subsidiary of the Company) for Good Reason, Executive
will receive the following severance from the Company:
(iv)    Severance Payment. Executive will receive continuing payments of
severance pay for a period of twelve (12) months from the date of such
termination equal to the pro-rata portion of Executive’s base salary rate as in
effect immediately prior to (A) the Change of Control, or (B) Executive’s
termination, whichever is greater.
(v)    Equity Awards. If Executive holds unvested equity awards at the time of
Executive’s termination, then one hundred percent (100%) of the then-unvested
portion of such Awards will immediately vest as of Executive’s termination date.
The Awards will remain exercisable, to the extent applicable, following the
termination for the period prescribed in the respective stock plan and agreement
for each Award.
(vi)    Continued Employee Benefits. Executive will receive Company-paid
coverage for a period of twelve (12) months for Executive and Executive’s
eligible dependents under the Company’s Benefit Plans (as defined herein).
(c)    Release of Claims Agreement. The receipt of any severance pay or other
benefits pursuant to Sections 3(a) and (b) above will be subject to Executive
signing and not revoking a release of claims agreement with the Company in a
form reasonably acceptable to the Company (provided the Company will work in
good faith with Executive to reach agreement on the form of release) that is
effective and irrevocable no later than thirty (30) days after the date of
termination of employment of Executive. No such severance pay or other benefits
will be paid or provided until the release of claims agreement becomes
effective, and any severance amounts or benefits otherwise payable between the
date of Executive’s termination and the date of such release becomes effective
and irrevocable shall be paid on the sixtieth (60th) day following the date of
termination of employment of Executive.
(d)    Non-solicitation and Non-competition. Executive agrees, to the extent
permitted by applicable law, that in the event Executive receives severance pay
or other benefits pursuant to Sections 3 (b) above, for the twenty-four (24)
consecutive month period immediately following the date of the closing of the
Change of Control, Executive, as a condition to receipt of severance pay,
accelerated vesting, and benefits under Sections 3(b), will not (i) either
directly or indirectly, solicit, induce, recruit, encourage any employee of the
Company to leave his employment either for Executive or for any other entity or
person, or (ii) without the express



--------------------------------------------------------------------------------




written consent of the Company, directly or indirectly engage in, enter the
employ, have any ownership interest in, or participate in any entity that as of
the date of involuntary termination, engages in the design, development,
manufacture, production, marketing, sale or servicing of any product or the
provision of any service that competes with any service offered by the Company
or any product sold by the Company or under development by the Company;
provided, however, that ownership of less than one percent (1%) of the
outstanding stock of any publicly traded corporation will not be deemed to be
violative of the restrictive covenant set forth in this paragraph. The
provisions of clause (ii) will not apply to Executive to the extent Executive is
providing services or residing in the State of California.
The covenants contained in this Section 3(d) hereof shall be construed as a
series of separate covenants, one for each country, province, state, city or
other political subdivision in which the Company currently engages in its
business or, during the term of this Agreement, becomes engaged in its business.
Except for geographic coverage, each such separate covenant shall be deemed
identical in terms to the covenant contained in this Section 3(d). If, in any
judicial proceeding, a court refuses to enforce any of such separate covenants
(or any part thereof), then such unenforceable covenant (or such part) shall be
eliminated from this Agreement to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced. In the event that the
provisions of this Section 3(d) are deemed to exceed the time, geographic or
scope limitations permitted by applicable law, then such provisions shall be
reformed to the maximum time, geographic or scope limitations, as the case may
be, permitted by applicable law.
(e)    Accelerated Vesting of Equity Awards. For the sake of clarity, with
respect to the Awards vested pursuant to Sections 3(a)(1)(ii), 3(a)(2)(ii) or
3(b)(ii), Executive will fully vest in and have the right to exercise stock
options and/or stock appreciation rights as to all of the shares underlying such
Awards, including those shares which would not otherwise be vested or
exercisable, all restrictions on restricted stock and restricted stock units
will lapse, and, with respect to performance stock units and performance shares,
all performance goals or other vesting criteria will be deemed to have been
achieved at one hundred percent (100%) of target levels and all other terms and
conditions met (for clarity, for performance stock units and performance shares
where Executive has earned greater than 100% of the granted shares, such as
where Executive has earned 150% for performance shares, "100% of target levels"
in the preceding sentence shall mean the greater of 100% and the earned
percentage).
(f)    Timing of Severance Payments. Subject to Section 3(c), the Company will
pay the severance payments to which Executive is entitled as salary continuation
with the same timing as in effect immediately prior to Executive’s termination
of employment. If Executive should die before all amounts have been paid, such
unpaid amounts will be paid in a lump-sum payment (less any withholding taxes)
to Executive’s designated beneficiary, if living, or otherwise to the personal
representative of Executive’s estate.
(g)    Voluntary Resignation; Termination For Cause. If Executive’s employment
with the Company terminates (i) voluntarily by Executive (except upon a
termination for Good Reason within twelve (12) months following a Change of
Control) or (ii) for Cause by the



--------------------------------------------------------------------------------




Company (or any parent or subsidiary of the Company), then Executive will not be
entitled to receive severance or other benefits except for those benefits (if
any) which do not concern acceleration of Award vesting or severance pay based
on termination of employment as may then be established under other Company
policies or programs, if any.
(h)    Disability; Death. If the Company terminates Executive’s employment as a
result of Executive’s Disability, or Executive’s employment terminates due to
his or her death, then Executive will not be entitled to receive severance or
other benefits except for those benefits (if any) which do not concern
acceleration of Award vesting or severance pay based on termination of
employment as may then be established under other Company policies or programs,
if any.
(i)    Exclusive Remedy. In the event of a termination of Executive’s employment
with the Company (or any parent or subsidiary of the Company), the provisions of
this Section 3 are intended to be and are exclusive and in lieu of any other
rights or remedies to which Executive or the Company may otherwise be entitled,
whether at law, tort or contract, in equity, or under this Agreement. Executive
will be entitled to no severance or other benefits upon termination of
employment with respect to acceleration of Award vesting or severance pay other
than those benefits expressly set forth in this Section 3.
(j)    Section 409A. Notwithstanding anything to the contrary in this Agreement,
no severance pay or benefits to be paid or provided to Executive, if any,
pursuant to this Agreement, when considered together with any other severance
payments or separation benefits that are considered deferred compensation under
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
any final regulations and official guidance promulgated thereunder (“Section
409A”) (together, the “Deferred Compensation Separation Benefits”) will be paid
or otherwise provided until Executive has a “separation from service” within the
meaning of Section 409A. Similarly, no severance payments or separation benefits
payable to Executive, if any, pursuant to this Agreement that otherwise would be
exempt from Section 409A pursuant to Section 1.409A-1(b)(9) of the Treasury
Regulations will be payable until Executive has a “separation from service”
within the meaning of Section 409A. In addition, if Executive is a “specified
employee” within the meaning of Section 409A at the time of Executive’s
termination (other than due to death), then the Deferred Compensation Separation
Benefits that are payable within the first six (6) months following Executive’s
separation from service, will become payable in a lump sum (without interest) on
the first payroll date that occurs on or after the date six (6) months and one
(1) day following the date of Executive’s separation from service. All
subsequent Deferred Compensation Separation Benefits, if any, will be payable in
accordance with the payment schedule applicable to each payment or benefit.
Notwithstanding anything herein to the contrary, if Executive dies following
Executive’s separation from service, but prior to the six (6) month anniversary
of the separation from service, then any payments delayed in accordance with
this paragraph will be payable in a lump sum (without interest) as soon as
administratively practicable after the date of Executive’s death and all other
Deferred Compensation Separation Benefits will be payable in accordance with the
payment schedule applicable to each payment or benefit. Each payment and benefit
payable under this Agreement is intended to constitute separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. To the extent
any payment under this Agreement may be classified as a



--------------------------------------------------------------------------------




“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. The foregoing provisions
are intended to comply with the requirements of Section 409A so that none of the
severance payments and benefits to be provided hereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply. Executive and the Company agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
4.    Limitation on Payments. In the event that the severance and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 4, would be subject to the excise tax imposed by Section 4999
of the Code, then Executive’s severance benefits under Section 4(a)(i) will be
either:
(a)    delivered in full, or
(b)    delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by Executive on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. If a reduction in
severance and other benefits constituting “parachute payments” is necessary so
that benefits are delivered to a lesser extent, the payments and benefits shall
be reduced in the following order unless Executive elects in writing a different
order (provided, however, that such election shall be subject to Company
approval if made on or after the date on which the event that triggers the
“parachute payments” occurs): (A) a pro rata reduction of (i) cash payments that
are subject to Section 409A as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code; (B) a pro rata cancellation of (i)
accelerated vesting of stock and other equity-based awards that are subject to
Section 409A of the Code as deferred compensation and (ii) stock and other
equity-based awards not subject to Section 409A; and (C) a pro rata reduction of
(i) employee benefits that are subject to Section 409A as deferred compensation
and (ii) employee benefits not subject to Section 409A of the Code. In the event
that acceleration of vesting of equity award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s equity awards. Unless the Company and Executive otherwise
agree in writing, any determination required under this Section 4 will be made
in writing by an independent firm immediately prior to Change of Control (the
“Firm”), whose determination will be conclusive and binding upon Executive and
the Company for all purposes. For purposes of making the calculations required
by this Section 4, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and Executive will furnish to the Firm such



--------------------------------------------------------------------------------




information and documents as the Firm may reasonably request in order to make a
determination under this Section. The Company will bear all costs the Firm may
reasonably incur in connection with any calculations contemplated by this
Section 4.
5.    Definition of Terms. The following terms referred to in this Agreement
will have the following meanings:
(a)    Benefit Plans. For purposes of this Agreement, “Benefit Plans” means
plans, policies or arrangements that the Company sponsors (or participates in)
and that immediately prior to Executive’s termination of employment provide
Executive and/or Executive’s eligible dependents with medical, dental, and/or
vision benefits. Benefit Plans do not include any other type of benefit
(including, but not by way of limitation, disability, life insurance or
retirement benefits). A requirement that the Company provide Executive and
Executive’s eligible dependents with coverage under the Benefit Plans will not
be satisfied unless the coverage is no less favorable than that provided to
senior executives of the Company at any applicable time during the period
Executive is entitled to receive severance pursuant to Section 3. The Company
may, at its option, satisfy any requirement that the Company provide coverage
under any Benefit Plan by (i) reimbursing Executive’s premiums under Title X of
the Consolidated Budget Reconciliation Act of 1985, as amended (“COBRA”) after
Executive has properly elected continuation coverage under COBRA (in which case
Executive will be solely responsible for electing such coverage for his eligible
dependents), or (ii) providing coverage under a separate plan or plans providing
coverage that is no less favorable or by paying Executive a lump-sum payment
which is, on an after-tax basis, sufficient to provide Executive and Executive’s
eligible dependents with equivalent coverage under a third party plan that is
reasonably available to Executive and Executive’s eligible dependents.
(b)    Cause. “Cause” is defined as (i) an act of dishonesty made by Executive
in connection with Executive’s responsibilities as an employee that materially
adversely affects the Company, (ii) Executive’s conviction of, or plea of nolo
contendere to, a felony or any crime involving fraud, embezzlement or any other
act of moral turpitude, (iii) Executive’s gross misconduct that materially and
adversely affects the Company’s reputation or business, or (iv) Executive’s
continued intentional refusal to perform his employment duties in a material
fashion that materially and adversely affects the Company’s reputation or
business, after Executive has received a written demand of performance from the
Company which specifically sets forth the factual basis for the Company’s belief
that Executive has not substantially performed his duties and Executive
continues to refuse to cure such non-performance within thirty (30) days after
receiving such notice.
(c)    Change of Control. “Change of Control” of the Company is defined as:
(i)    the acquisition by any one person, or more than one person acting as a
group (for these purposes, persons will be considered to be acting as a group if
they are owners of a corporation that enters into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with the
Company), (“Person”) that or is or becomes the owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the total
voting power represented by the Company’s then outstanding securities (the
“Voting



--------------------------------------------------------------------------------




Securities”); provided, however, that for purposes of this subsection (i), the
acquisition of additional securities by any one Person, who is considered to own
more than fifty percent (50%) of the total voting power of the securities of the
Company shall not be considered a Change of Control;
(ii)    a change in the composition of the Board occurring within a twelve (12)
month period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);
(iii)    the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) fifty percent (50%) or more of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or
(iv)    a change in the ownership of a substantial portion of the Company’s
assets which occurs on the date that any Person acquires (or has acquired during
the 12-month period ending on the date of the most recent acquisition by such
person or persons) assets from the Company that have a total gross fair market
value equal to or more than fifty percent (50%) of the total fair market value
of all of the assets of the Company immediately prior to such acquisition or
acquisitions; provided, however, that for purposes of this Section 5 (c)(iv),
the following shall not constitute a change in the ownership of a substantial
portion of the Company’s assets: (1) a transfer to an entity that is controlled
by the Company’s shareholders immediately after the transfer; or (2) a transfer
of assets by the Company to: (A) a shareholder of the Company (immediately
before the asset transfer) in exchange for or with respect to the Company’s
securities; (B) an entity, fifty percent (50%) or more of the total value or
voting power of which is owned, directly or indirectly, by the Company; (C) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company; or (D)
an entity, at least fifty percent (50%) of the total value or voting power of
which is owned, directly or indirectly, by a Person described in subsection (C).
For purposes of this clause (2), gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.
Notwithstanding the foregoing, a Company transaction that does not constitute a
change of control event under Treasury Regulation 1.409A-3(i)(5)(v) or (vii)
shall be not be considered a Change of Control.



--------------------------------------------------------------------------------




(d)    Disability. “Disability” will mean that Executive has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Executive or Executive’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate Executive’s employment. In the event that Executive resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate will
automatically be deemed to have been revoked.
(e)    Good Reason. “Good Reason” means the occurrence of one or more of the
following events without Executive’s express written consent: (i) the assignment
to Executive of any duties or the reduction of Executive’s duties, either of
which results in a material diminution in Executive’s position or
responsibilities with the Company in effect immediately prior to such
assignment, or the removal of Executive from such position and responsibilities;
provided, however, it being understood that a new position with a larger
combined company does not alone constitute “Good Reason” if it is in the same
area of operations and involves substantially the same duties and scope of
responsibilities and management responsibility notwithstanding that Executive
may not retain as senior of a title within the larger combined company as
Executive’s prior title; (ii) a material reduction by the Company in the base
salary of Executive; provided that, it being understood that a reduction by the
Company by five percent (5%) or more in the base salary or bonus opportunity of
Executive as in effect immediately prior to such reduction shall be deemed Good
Reason within the meaning of this clause (ii); (iii) a material change in the
geographic location at which Executive must perform services (for purposes of
this Agreement, the relocation of Executive to a facility or a location less
than twenty-five (25) miles from Executive’s then-present location shall not be
considered a material change in geographic location); (iv) any material breach
by the Company of any material provision of this Agreement, or (vi) the failure
of the Company to obtain the assumption of this Agreement by any successor.
Executive will not resign for Good Reason without first providing the Company
with written notice of the acts or omissions constituting the grounds for “Good
Reason” within ninety (90) days of the initial existence of the grounds for
“Good Reason” and a reasonable cure period of not less than thirty (30) days
following the date of such notice.
6.    Successors.
(a)    The Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
will assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” will
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 6(a) or which
becomes bound by the terms of this Agreement by operation of law.



--------------------------------------------------------------------------------




(b)    Executive’s Successors. The terms of this Agreement and all rights of
Executive hereunder will inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
7.    Notice.
(a)    General. Notices and all other communications contemplated by this
Agreement will be in writing and will be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of Executive, mailed notices
will be addressed to him or her at the home address which he or she most
recently communicated to the Company in writing. In the case of the Company,
mailed notices will be addressed to its corporate headquarters, and all notices
will be directed to the attention of its President.
(b)    Notice of Termination. Any termination by the Company for Cause or by
Executive for Good Reason or as a result of a voluntary resignation by Executive
will be communicated by a notice of termination to the other party hereto given
in accordance with Section 7(a) of this Agreement. Such notice will indicate the
specific termination provision in this Agreement relied upon, will set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provision so indicated, and will specify the termination
date (which will be not more than thirty (30) days after the giving of such
notice). The failure by Executive to include in the notice any fact or
circumstance which contributes to a showing of Good Reason will not waive any
right of Executive hereunder or preclude Executive from asserting such fact or
circumstance in enforcing his or her rights hereunder.
8.    Term of Agreement. This Agreement will have a term of five (5) years
commencing on the Prior Effective Date, which shall not be subject to renewal,
unless a Change of Control occurs during such five (5) year period, in which
case this Agreement will continue until all payments and benefits, if any, have
been made to Executive.
9.    Arbitration.
(a)    Any dispute or controversy arising out of, relating to, or in connection
with this Agreement, or the interpretation, validity, construction, performance,
breach, or termination thereof, shall be settled by binding arbitration to be
held in Santa Clara County, California, in accordance with the National Rules
for the Resolution of Employment Disputes then in effect of the American
Arbitration Association (the “Rules”). The arbitrator may grant injunctions or
other relief in such dispute or controversy. The decision of the arbitrator
shall be final, conclusive and binding on the parties to the arbitration.
Judgment may be entered on the arbitrator’s decision in any court having
jurisdiction.
(b)    The arbitrator(s) shall apply California law to the merits of any dispute
or claim, without reference to conflicts of law rules. The arbitration
proceedings shall be governed by federal arbitration law and by the Rules,
without reference to state arbitration law. Executive hereby consents to the
personal jurisdiction of the state and federal courts located in California



--------------------------------------------------------------------------------




for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.
(c)    Executive understands that nothing in this Section modifies Executive’s
at-will employment status. Either Executive or the Company can terminate the
employment relationship at any time, with or without Cause.
(d)    EXECUTIVE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION. EXECUTIVE UNDERSTANDS THAT SUBMITTING ANY CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH THIS AGREEMENT, OR THE INTERPRETATION,
VALIDITY, CONSTRUCTION, PERFORMANCE, BREACH OR TERMINATION THEREOF TO BINDING
ARBITRATION, CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND
RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE
EMPLOYER/EMPLOYEE RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, THE FOLLOWING
CLAIMS:
(i)    ANY AND ALL CLAIMS FOR WRONGFUL DISCHARGE OF EMPLOYMENT; BREACH OF
CONTRACT, BOTH EXPRESS AND IMPLIED; BREACH OF THE COVENANT OF GOOD FAITH AND
FAIR DEALING, BOTH EXPRESS AND IMPLIED; NEGLIGENT OR INTENTIONAL INFLICTION OF
EMOTIONAL DISTRESS; NEGLIGENT OR INTENTIONAL MISREPRESENTATION; NEGLIGENT OR
INTENTIONAL INTERFERENCE WITH CONTRACT OR PROSPECTIVE ECONOMIC ADVANTAGE; AND
DEFAMATION.
(ii)    ANY AND ALL CLAIMS FOR VIOLATION OF ANY FEDERAL STATE OR MUNICIPAL
STATUTE, INCLUDING, BUT NOT LIMITED TO, TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, THE CIVIL RIGHTS ACT OF 1991, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF
1967, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE FAIR LABOR STANDARDS ACT,
THE CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, AND LABOR CODE SECTION 201, et
seq;
(iii)    ANY AND ALL CLAIMS ARISING OUT OF ANY OTHER LAWS AND REGULATIONS
RELATING TO EMPLOYMENT OR EMPLOYMENT DISCRIMINATION.
10.    Miscellaneous Provisions.
(a)    No Duty to Mitigate. Executive will not be required to mitigate the
amount of any payment contemplated by this Agreement, nor will any such payment
be reduced by any earnings that Executive may receive from any other source.
(b)    Waiver. No provision of this Agreement will be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by Executive and by an authorized officer of the Company (other than
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other



--------------------------------------------------------------------------------




party will be considered a waiver of any other condition or provision or of the
same condition or provision at another time.
(c)    Headings. All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.
(d)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter described herein and
supersedes in its entirety the Prior Agreement. Executive acknowledges and
agrees that this Agreement encompasses all the rights of Executive to any
acceleration of Award vesting or severance pay based on termination of
employment, and Executive hereby agrees that he or she has no such rights except
as stated herein, and Executive agrees that any such rights, whether in an
employment agreement, offer letter, stock option agreement, stock option plan,
equity award agreement or other agreement, are hereby waived.
(e)    Choice of Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of California (with
the exception of its conflict of laws provisions).
(f)    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision hereof, which will remain in full force and effect.
(g)    Withholding. All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.
(h)    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.







--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.
COMPANY
 
 
FORTINET, INC.
 
 
 
 
 
 
By:
/s/ John Whittle
 
 
 
John Whittle
 
 
 
 
 
 
Title:
Vice President, General Counsel
 
 
 
 
EXECUTIVE
 
By:
/s/ Andrew Del Matto
 
 
 
Andrew Del Matto
 
 
 
 
 
 
Title:
Chief Financial Officer



